State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 22, 2015                   D-66-15
___________________________________

In the Matter of ATTORNEYS IN
   VIOLATION OF JUDICIARY LAW
   § 468-a.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,                                     ON MOTION
                    Petitioner;


ELSA DIVINAGRACIA WILSON,
   Formerly Known as ELSA ROLDAN
   DIVINAGRACIA,
                    Respondent.

(Attorney Registration No. 2265759)


Calendar Date:   June 29, 2015

Before:   McCarthy, J.P., Garry, Lynch and Clark, JJ.




      Monica A. Duffy, Committee on Professional Standards,
Albany, for petitioner.

     Elsa Divinagracia Wilson, Warwick, respondent pro se.




Per Curiam.

      Respondent, who was admitted to practice by this Court in
1989, was suspended by this Court's order dated January 30, 2014
for failure to comply with the attorney registration requirements
of Judiciary Law § 468-a (113 AD3d 1020 [2014]).

      Respondent now requests reinstatement on the ground that
she has complied with the attorney registration requirements of
                              -2-                  D-66-15

Judiciary Law § 468-a and the Rules of the Chief Administrator of
the Courts (see 22 NYCRR part 118). Petitioner does not object
to respondent's application.

      Respondent's application is granted and she is ordered
reinstated, effective immediately.

     McCarthy, J.P., Garry, Lynch and Clark, JJ., concur.



      ORDERED that respondent's application is granted; and it is
further

      ORDERED that respondent is reinstated as an attorney and
counselor-at-law in the State of New York, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court